IN THE
                          TENTH COURT OF APPEALS

                                    No. 10-09-00268-CR

JAMES RILEY LEMONS,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 278th District Court
                              Walker County, Texas
                              Trial Court No. 24,661


                           MEMORANDUM OPINION


       James R. Lemons filed a pro se notice of appeal complaining of the trial court’s

denial of his motion for recusal.

       In an August 25, 2009 letter, we notified Lemons that this cause was subject to

dismissal for want of jurisdiction because it appeared that this Court does not have

jurisdiction of his appeal of the denial of the motion for recusal. See Abbott v. State, 271
S.W.3d 694 (Tex. Crim. App. 2008) (standard for determining jurisdiction is not whether

appeal is precluded by law, but whether appeal is authorized by law); Everett v. State, 91
S.W.3d 386, 386 (Tex. App.—Waco 2002, no pet.) (court has jurisdiction over criminal

appeals only when expressly granted by law). We warned Lemons that we would

dismiss this appeal unless, within 21 days, he showed grounds for continuing it.

Lemons has not filed a response. We dismiss this appeal for want of jurisdiction.



                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed October 7, 2009
Do not publish
[CR25]




Lemons v. State                                                                     Page 2